Case: 16-13263     Date Filed: 05/18/2017     Page: 1 of 2


                                                                  [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-13263
                            ________________________

                     D.C. Docket No. 8:16-cv-00166-JSM-MAP

ANTONIO SUAREZ, individually and on behalf of others similarly situated,
FERNANDO ALEGRIA, individually and on behalf of others similarly situated,
HILLARY MITCHELL, individually and on behalf of others similarly situated,
JUDHIT SANTANDER,

                                                     Plaintiffs – Appellants,

versus

UBER TECHNOLOGIES, INC.,

                                                     Defendant – Appellee.

                            ________________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (May 18, 2017)

Before JORDAN and JULIE CARNES, Circuit Judges, and SCHLESINGER, *
District Judge.

PER CURIAM:


         *
          The Honorable Harvey E. Schlesinger, United States District Judge for the Middle
District of Florida, sitting by designation.
               Case: 16-13263     Date Filed: 05/18/2017   Page: 2 of 2


      The appellants, who previously worked as drivers for Uber Technologies,

Inc., sued Uber asserting claims under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq., the Internal Revenue Code, 26 U.S.C. § 7434, and the Florida

Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq. When Uber

moved to compel arbitration in the district court, the drivers opposed the motion on

the ground that the entire written agreement they had entered into was

unconscionable under both California and Florida law.

      Now, on appeal, the drivers assert three new arguments. They argue that

they are exempt from the Federal Arbitration Act under 9 U.S.C. § 1, that the

delegation clause is inapplicable because of the FAA exemption, and that the class

waiver in Uber’s software agreement violates the National Labor Relations Act

under 29 U.S.C. § 157. In exercise of our discretion, we choose not to address

these arguments, which are raised for the first time on appeal. See Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1326 (11th Cir. 2004) (describing “a case

that is wholly different” from the case litigated below). We therefore affirm the

district court’s decision to compel arbitration.

      AFFIRMED.




                                           2